Sognier, Judge.
Appellant was convicted of armed robbery. On appeal he contends the trial court erred (1) by ruling on appellant’s motion for a new trial that he did not timely file a motion to suppress, and (2) by failing to suppress evidence seized after an illegal entry and an unreasonable search.
Appellant’s enumerations of error are without merit. The same enumerations of error were raised in a separate appeal by appellant’s co-defendant and decided adversely to appellant. Dennis v. State, 166 Ga. App. 715 (305 SE2d 443) (1983). We note parenthetically that whether appellant did or did not waive his right to present a motion to suppress, the court in fact heard the motion and made its ruling thereon after an evidentiary hearing.

Judgment affirmed.


Quillian, P. J., and Pope, J., concur.